Case 9:19-bk-10449-DS              Doc 159 Filed 11/20/19 Entered 11/20/19 16:11:22   Desc
                                    Main Document     Page 1 of 7


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax: 818-507-6800
 4   DavidTilem@TilemLaw.com
 5   Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                    UNITED STATES BANKRUPTCY COURT
 8                                    CENTRAL DISTRICT OF CALIFORNIA
 9                                            NORTHERN DIVISION
10
11   In re:                                            )    Case No. 9:19-bk-10449-DS
                                                       )
12                                                     )    Chapter 11
                                                       )
13                                                     )    DEBTOR’S OPPOSITION TO RELIEF
                                                       )    FROM STAY FILED BY ELIZABETH
14                                                     )    HARANDI
                                                       )
15   FARSHAD FASIHI HARANDI,                           )
                                                       )    Hearing
16                                                     )    Date: December 5, 2019
                                                       )    Time: 11:30 a.m.
17                                                     )    Place: 201
                                                       )            1415 State Street
18                                                     )            Santa Barbara, CA 93101
               Debtor.                                 )
19   _______________________________                   )
20              Debtor submits the following in opposition to the relief from
21   stay motion filed by his ex-wife Elizabeth Harandi (“Movant”).
22              1.          Initially, it is important to note that Movant has failed
23   to redact the name of a minor child, see Dkt. 154-1, p. 30 of 59.
24   This should be corrected immediately.
25              2.          The outcome of this motion likely depends on whether the
26   payments are “support”, as Movant contends, or some other
27   obligation based on a pre-petition Order from the State Court which
28   is not entitled to priority and which cannot be paid prior to


     03061\20191119-M362-Opp.wpd                        1
Case 9:19-bk-10449-DS              Doc 159 Filed 11/20/19 Entered 11/20/19 16:11:22   Desc
                                    Main Document     Page 2 of 7


 1   confirmation of a Plan.
 2              3.          While Debtor was initially prepared to make (and did
 3   begin to make) such payments, further evaluation of the relevant
 4   State Court documents, copies of which are attached to the moving
 5   papers as Exhibits “C” and “D”, has led to the conclusion that such
 6   payments were not proper, must be discontinued and that in a
 7   theoretical world, the payments previously made should be returned.
 8   While he reserves the right to do in the future, Debtor has not
 9   sought, and is not presently seeking any affirmative relief related
10   to those payments.
11              4.          Exhibit “C” (Dkt. 154-1, p. 15 of 59) is Movant’s
12   November 29, 2017 request to the Superior Court (officially known
13   as a “Request for Order” and referred to herein as an “RFO”) in
14   which she seeks various orders, including support orders.                         The
15   notice (p. 16 of 59) provides for a hearing on January 17, 2018.
16   For the reasons indicated below, the RFO supports Debtor’s position
17   that: (1) there was no prior order for support; and (2) that there
18   is no current order for the payment of support.
19                          a.     The first page (p. 16 of 59) of the RFO has a box,
20              just above the “Notice of Hearing” title, entitled “Request
21              for Order” which contains check boxes.                Those seeking
22              modification of an existing order, are required to so indicate
23              by checking the box on the first line marked “Change”.                   That
24              this box was not checked is consistent with Debtor’s position
25              that there was no existing support order in late 2017, at the
26              time the RFO was filed.
27                          b.     Within the same box, Movant marked a series of boxes
28              indicating the relief she was requesting.                She marked: spousal


     03061\20191119-M362-Opp.wpd                        2
Case 9:19-bk-10449-DS              Doc 159 Filed 11/20/19 Entered 11/20/19 16:11:22   Desc
                                    Main Document     Page 3 of 7


 1              support, child support, attorney fees, property control and
 2              “other” which she described as “rental income from tenants”.
 3              Movant’s markings suggest that she was seeking a share of the
 4              rental income separate and apart from, and in addition to an
 5              order for support.
 6                          c.     The relief sought by Movant in the RFO is further
 7              described in pages 18, 19 of 59.              In paragraph 3 (p. 18 of
 8              59), Movant seeks “guideline” child support, however, Movant
 9              failed to attach the required DissoMaster guideline report,
10              making it impossible to award such relief.
11                          d.     In paragraphs 8 and 10 (p. 19 of 59), Movant
12              describes the rental income as a “rent share” or “my court
13              ordered share of the rental income” though in paragraph 9b she
14              describes it as support.
15                          e.     This ambiguity in paragraphs 8, 9 and 10 of the RFO
16              is likely clarified by Movant’s declaration attached to the
17              RFO.          In paragraph 7.b. of the Declaration (p. 23 of 59),
18              Movant contends, NOT that she had been awarded child support,
19              but that she was using some of the rental income for that
20              purpose.           She complains that Debtor “does not pay any child
21              support”, but she does not state or provide any evidence that
22              Debtor was ever required to pay more than amounts which he
23              voluntarily contributes to help support his children.
24                          f.     Paragraph 11 of Movant’s Declaration (p. 24 of 59)
25              further supports Debtor’s contention, since there would be no
26              reason for Movant to request a support order if one already
27              existed.
28   / / /


     03061\20191119-M362-Opp.wpd                        3
Case 9:19-bk-10449-DS   Doc 159 Filed 11/20/19 Entered 11/20/19 16:11:22   Desc
                         Main Document     Page 4 of 7
Case 9:19-bk-10449-DS                Doc 159 Filed 11/20/19 Entered 11/20/19 16:11:22   Desc
                                      Main Document     Page 5 of 7


                                       DECLARATION OF FARSHAD HARANDI
    I, Farshad Harandi, declare and state as follows:
               1.          I am the debtor and debtor in possession in this Chapter
    11 case.
               2.          This declaration is based on my personal knowledge.                If
    asked to do so, I could and would testify to the statements which
    appear below.
               3.          I have two children with my ex-wife Elizabeth Harandi.
    One of them is 18 years old.                     The other is 15 years old.
              4.          Though I have not been ordered to pay child support, I
   provide financial support for my children by paying for some of
   their clothing, contributing to their school and medical expenses
   and paying other miscellaneous expenses.
              5.          Because I live “next door” to their mother, they visit me
   frequently.                   They eat at my home almost every day, and at various
   times during the day.
              I declare, under penalty of perjury under the laws of
   California, that the foregoing is true and correct and that I
   signed this Declaration on November 20, 2019 at Malibu, California.

                                                                ________________________
                                                                  ____
                                                                    _ __
                                                                       ____
                                                                          ____________
                                                                  FARSHAD
                                                                       HAD HARANDI
                                                                  FARSHA









     03061\20191119-M362-Opp.wpd                          
        Case 9:19-bk-10449-DS                     Doc 159 Filed 11/20/19 Entered 11/20/19 16:11:22                                      Desc
                                                   Main Document     Page 6 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

 A true and correct copy of the foregoing document entitled DEBTOR’S OPPOSITION TO RELIEF FROM STAY FILED
 BY ELIZABETH HARANDI will be served or was served (a) on the judge in chambers in the form and manner required
 by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/20/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 11/20/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


Honorable Deborah Saltzman,
United States Bankruptcy Court
255 E. Temple Street, Suite 1634
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 11/20/19                      Joan J. Fidelson                                                 /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-10449-DS                     Doc 159 Filed 11/20/19 Entered 11/20/19 16:11:22                                      Desc
                                                   Main Document     Page 7 of 7



ECF Service List:

       Brian D Fittipaldi brian.fittipaldi@usdoj.gov
       Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
       Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
       Randall P Mroczynski randym@cookseylaw.com
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
       Brandon Winston brandonjwinston@gmail.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
